PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kostic et al.
Application No. 15/200,818
Filed: 1 Jul 2016
For: SYSTEMS AND METHODS FOR STROKE DETECTION

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the PETITION TO THE DIRECTOR UNDER 37 C.F.R. § 1.182 FOR A QUESTION NOT SPECIFICALLY PROVIDED FOR, filed April 30, 2021, which argues the Office should have charged the appeal forwarding fee to petitioner’s deposit account based on the presence of a general authorization to charge a deposit account in the June 12, 2020 Notice of Appeal. This petition will be treated under 37 CFR 1.181 as a petition to withdraw the holding of abandonment. This decision also addresses the petition to revive, filed April 30, 2021.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.137(a) is GRANTED.

PETITION TO WITHDRAW HOLDING OF ABANDONMENT

This application was held abandoned for failure to timely file the appeal forwarding fee set forth in § 41.20(b)(4) within two months from the date of the examiner's answer, mailed November 23, 2020.  Petitioner asserts the holding of abandonment should be withdrawn because the Notice of Appeal, filed June 12, 2020, contained a general authorization to charge any fees which may be required to Deposit Account No. 230457. Therefore, petitioner argues the Office should have charged the appeal forwarding fee to the deposit account, and the holding of abandonment should be withdrawn.  The Office does not concur.

37 CFR 41.45 Appeal forwarding fee states:

(a) 	Timing. Appellant in an application or ex parte reexamination proceeding must pay the fee set forth in § 37 CFR 41.20(b)(4)  within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under § 1.181  of this chapter to designate a new ground of rejection in an examiner's answer. 


37 C.F.R. § 1.25(a) states,

A general authorization to charge all fees, or only certain fees, set forth in §§ 1.16 through 1.18 to a deposit account containing sufficient funds may be filed in an individual application, either for the entire pendency of the application or with a particular paper filed. 

Notice Concerning Payment of the Appeal Forwarding Fee under 37 CFR 41.45 and Improper Use of Deposit Account General Authorizations under 37 CFR 1.25(b), 1401 Off. Gaz. 184 (April 8, 2014) states, in pertinent part:

[The appeal forwarding fee is] not payable by a general deposit account authorization under 37 CFR 1.25(b), which applies only to fees under 37 CFR 1.16-1.18….

[Beginning May 1, 2014], the appeal forwarding fee must be timely paid using means other than the general authorization to prevent dismissal of the appeal under 37 CFR 41.45(b).

To avoid inadvertent dismissal of appeals as a result of non-payment of this new fee, as an interim measure, the Office will attempt to contact parties with appeal forwarding fees due between March 19, 2013 and April 30, 2014 that have not paid or have relied on a previous general authorization for payment to obtain authorization to pay the fee. For those parties not contacted, a notice will be mailed waiving the timing requirement of 37 CFR 41.45(a) and resetting the time period to run two months from the mail date of the notice. Failure to pay the fee within the new time period will result in dismissal of the appeal….

Notice is also provided that as of May 1, 2014, PTAB petition and appeal fees including (notice of appeal, petition, and appeal forwarding fees) due under 37 CFR 41.20 cannot be paid using a general authorization to a deposit account under 37 CFR 1.25(b), which only authorizes payment of fees under 37 CFR 1.16 - 1.18. The public is advised to carefully review 37 CFR 1.25(b) for limitations on using a general deposit account authorization.

As stated above:  [Beginning May 1, 2014], the appeal forwarding fee must be timely paid using means other than the general authorization to prevent dismissal of the appeal under 37 CFR 41.45(b). The appeal forwarding fee was due on Monday, January 25, 2021, well after May 1, 2014. The appeal forwarding fee was paid on April 30, 2021. 

Applicant did not meet the January 25, 2021 deadline for submission of the appeal forwarding fee. Therefore, the application was properly held abandoned, and petition to withdraw the holding of abandonment under 37 CFR 1.181 is DISMISSED.

A petition to withdraw the holding of abandonment under 37 CFR 1.181 is a feeless petition. Petitioner has not authorized refund of the Rule 182 petition fee in the April 30, 2021 filings. Petitioner should consider filing a Rule 181 request for refund (no fee) of the $410 submitted on April 30, 2021.

PETITION UNDER 37 CFR 1.137(a)

This application became abandoned for failure to timely file the appeal forwarding fee set forth in § 41.20(b)(4) within two months from the date of the examiner's answer, mailed November 23, 2020. Accordingly, the date of abandonment of this application is Tuesday, January 26, 2021. A Notice of Abandonment was mailed on April 30, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $2360 appeal forwarding fee; (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.  

The petition under 37 CFR 1.137(a) is GRANTED.

Technology Center 3792 will be informed of this decision and will forward the application to the PTAB.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET